Citation Nr: 1647206	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  13-16 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty from April 1969 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts his PTSD is worse than the currently assigned 30 percent disability rating.  The most recent evidence of medical treatment dates from August 2012, more than 4 years ago.  In a May 2013 statement, a VA psychologist indicated that the Veteran was last evaluated in May 2013.  

Furthermore, in statements from the Veteran, his representative, and his family, it is asserted that the Veteran's symptoms have worsened since the last VA examination in August 2012.  The Board finds the current record is not adequate to rate the Veteran's disability and a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA records of evaluation and/or treatment of the Veteran, to include any such records dated since August 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159 as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter asking that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence, to include any private treatment records, pertinent to the claim on appeal that is not currently of record.  

3.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected PTSD.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  The examiner should also specifically address the impact such disability has on the Veteran's social and occupational functioning.  He or she should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examinations and any lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened, resulting in more severe occupational and social impairment.

4.  Readjudicate the claim on appeal.  If the benefit remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide an appropriate period for response.  Thereafter, return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




